Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-1729
                         Lower Tribunal No. 05-26333
                             ________________


                               Ronald Salazar,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ellen Sue
Venzer, Judge.

     Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before SALTER, EMAS and SCALES, JJ.

      PER CURIAM.
      Ronald Salazar appeals his conviction and sentence for first-degree murder

and sexual battery of a child under twelve. We hold the trial court did not err in

denying the motion to suppress statements made by Salazar. The question before

the trial court was whether Salazar was “in custody” for Miranda purposes at the

time the statements were made. The proper inquiry is whether, under the totality

of the circumstances, “a reasonable person placed in the same position would

believe that his or her freedom of action was curtailed to a degree associated with

actual arrest.” Ramirez v. State, 739 So. 2d 568, 573 (Fla. 1999). Following an

evidentiary hearing, the trial court concluded that Salazar was not in custody or

undergoing custodial interrogation at the time he made the relevant statements.

We find no error in this determination. See Lorenzo v. State, 948 So. 2d 1012

(Fla. 3d DCA 2007); Cotton v. State, 901 So. 2d 241 (Fla. 3d DCA 2005); Ramsey

v. State, 731 So. 2d 79 (Fla. 3d DCA 1999); Wright v. State, 161 So. 3d 442 (Fla.

5th DCA 2014).

      We find no merit to the other point raised on appeal by Salazar.

Accordingly, we affirm Salazar’s conviction and sentence.

      Affirmed.




                                        2